Citation Nr: 0006022	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The Board notes that in the November 1992 rating action, the 
RO granted the appellant's claim for entitlement to service 
connection for status post excision, sebaceous cyst of the 
left earlobe.  The appellant filed a timely appeal, and in a 
February 1996 decision, the Board remanded the appellant's 
claim for an increased (compensable) rating for the residuals 
of an excision of a cyst from the left earlobe.  However, the 
Board observes that in the appellant's March 1999 hearing at 
the RO, the appellant withdrew his claim for an increased 
(compensable) rating for the residuals of an excision of a 
cyst.  Accordingly, this issue is not before the Board for 
appellate consideration.

The Board further notes that in an August 1996 rating action, 
the RO denied the appellant's claim for entitlement to 
service connection for bilateral hearing loss.  The appellant 
filed a Notice of Disagreement (NOD) in July 1997, and a 
Statement of the Case (SOC) was issued in September 1999.  
There is no evidence in the record that the appellant 
submitted a substantive appeal.  Accordingly, this issue is 
not before the Board for appellate consideration.  

Lastly, a review of the record, to specifically include the 
reports of VA examination dated in October 1992, and in June 
1998, appears to have reasonably raised the issue of the 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include a depressive disorder 
and an intermittent explosive disorder.  See Norris v. West, 
12 Vet. App. 413, 417 (1999) (citing Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993)).  In light of the foregoing, and 
the fact that this issue has not been adjudicated by the RO, 
the issue is referred to the RO for appropriate action.

FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of PTSD.  


CONCLUSION OF LAW

The appellant's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder.  The 
records include a report, dated in September 1976, which 
shows that at that time, a recommendation for the appellant's 
advancement was withdrawn.  According to the report, the 
appellant had been having some personal and financial 
problems, and he had become irritable and was quarreling with 
his shipmates.  After two incidents of fighting, the 
appellant was awarded non-judicial punishment.  The 
appellant's separation examination, dated in May 1977, shows 
that at that time, the appellant was clinically evaluated as 
"normal" for psychiatric purposes.  

In October 1992, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had recently 
lost his job of 15 years at the post office after having been 
involved in a variety of arguments and after having been 
accused of threatening a female co-worker.  The appellant 
admitted to a history of multiple fights and assaults when 
provoked, including one occasion when he had struck his 
girlfriend.  He reported that over the years, he had become 
more isolated and that he had stayed away from people in 
order to avoid confrontation.  According to the appellant, he 
had difficulty sleeping, and he felt chronically bad about 
himself and the world.  

Upon mental status evaluation, the appellant's affect was 
constricted and his mood was very dysphoric.  The appellant's 
speech was of regular rate and rhythm.  At times, his speech 
was evasive but, overall, logical.  There was no evidence of 
psychotic processes and no current suicidal ideations or 
homicidal ideations.  The diagnoses included the following: 
(Axis I) no current diagnosis, or pending, (Axis II) possible 
personality disorder, (Axis IV) moderately severe, current 
stressors included alienation, unemployment, and financial 
difficulties, and (Axis V) Global Assessment of Functioning 
(GAF) score of 45, with major impairment in several areas 
including work, interpersonal relations, judgment, and mood.  
The examining physician stated that for reasons which 
remained totally obscure at present, the appellant started to 
have significant difficulty early in his service in the Navy.  
The examiner noted that according to the appellant, on at 
least one occasion, he was seen by a psychiatrist although he 
did not remember whether he was seen more than once or if he 
received some individual counseling.  The examiner indicated 
that at present, the appellant's poor impulse control was 
causing him to be easily provoked, and he was prone to 
physical assault when he felt he was being antagonized.  The 
examiner recommended a full psychological test battery.  

In October 1992, the appellant underwent an additional VA 
psychiatric evaluation.  At that time, he stated that during 
service, he was never in a combat situation.  The appellant 
indicated that the closest he came to combat was when his 
ship helped evacuate some civilians from Vietnam as it was 
starting to disintegrate.  He noted that he could not 
identify a specific traumatic incident or group of incidents 
that he felt were responsible for his current symptoms.  
According to the appellant, it was very difficult for him to 
remember the four years that he spent in the service.  The 
examining physician stated that although the appellant did 
not directly connect specific events from his service with 
his current problems, he did mention several events that 
might have been traumatic in nature.  The appellant reported 
that on one occasion, his ship was in a typhoon in which 
metal doors were ripped off their frames, the hull of the 
ship cracked, and he was thrown from side to side and injured 
his leg.  He revealed that at the time of the typhoon, he 
feared the ship would sink.  According to the appellant, on 
another occasion, he witnessed a friend of his jump off an 
antennae tower and commit suicide.  The appellant further 
noted that at some point while he was in the Navy, he started 
getting into trouble for getting into fights.  According to 
the appellant, he was referred to a psychiatrist and was 
offered an early out, but refused it.  The appellant stated 
that the pattern of having conflicts with others had 
continued since the service and had greatly interfered with 
his social and occupational functioning.  He indicated that 
at present, he had sleep problems and nightmares, avoided 
people he knew in the service, and was hypervigilant, 
extremely irritable, and restless.  

Upon mental status evaluation, the examiner stated that the 
appellant's responses to the validity scales of the Minnesota 
Multiphasic Personality Inventory (MMPI) suggested that he 
either intentionally exaggerated his symptoms or was 
unconsciously giving a "cry for help."  It was the 
examiner's opinion that the MMPI results were invalid.  
According to the examiner, taken as a whole, the test data, 
clinical interview, and pattern of behavior placed into 
question the validity of the appellant's claim that he had 
service-connected PTSD.  On the one hand, the appellant 
described many symptoms associated with PTSD, but could not 
identify traumatic events that might have caused those 
symptoms.  On the other hand, he did appear to have 
significant psychiatric symptoms and had had those symptoms 
for a significant period of time.  The examiner noted that 
the central issue was whether or not those symptoms were 
either caused by or exacerbated by the appellant's period of 
service.  According to the examiner, it was his best guess 
that the appellant's symptoms began in the service, but that 
the cause of those symptoms was unclear.  

In light of the above, the examiner recommended that there be 
a follow-up referral to Neuro-Behavioral Clinic for an 
evaluation to determine whether there was a biological base 
for the appellant's irritability and difficulty in 
controlling his impulses.   The examiner further recommended 
that the appellant's service medical records be reviewed 
because the fact that the appellant could not remember did 
not exclude the possibility that he was traumatized while in 
the service, and certainly some of his behavior was 
consistent with a pattern sometimes found with traumatized 
individuals.  According to the examiner, it was also true 
that there were other explanations for the appellant's 
symptoms including frontal lobe damage or an underlying 
psychotic thought process.  The diagnoses included the 
following: (Axis I) rule out PTSD, rule out intermittent 
explosive disorder, rule out frontal lobe damage, (Axis II) 
rule out personality disorder with paranoid and anti-social 
function, and (Axis V) GAF score of 45.  

A correspondence from Mr. J.M., a Labor Relations Specialist 
at the United States Postal Service, to the RO, dated to 
March 1993, shows that at that time, Mr. M. stated that there 
were no records of the appellant being treated at the Postal 
Service.  However, Mr. M. indicated that the appellant was 
evaluated by a Board Certified Psychiatrist, but that the 
report could not be released because the RO had not complied 
with regulations requiring a witness signatory to the 
appellant's signature.   

In a February 1996 decision, based upon a preliminary review 
of the claims file, the Board remanded this case for further 
development.  At that time, the Board requested that the RO 
contact the appellant and ask that he provide the complete 
names, addresses, and dates of treatment from all health care 
providers for his psychiatric ailment.  In addition, the 
appellant was to be asked to provide signed authorization to 
obtain records maintained by the United States Postal 
Service.  All records obtained were to be associated with the 
file.  The appellant was also asked to provide as much detail 
as possible regarding each of the claimed stressors, 
including names, dates, times, locations, units of 
assignment, names of others who were involved, and the 
specifics of each event experienced.  The service department 
was then to be asked to examine each incident reported by the 
appellant and provide as much information as possible about 
the appellant.  Thereafter, the appellant was to be scheduled 
for a VA psychiatric evaluation.  Psychological testing to 
determine whether the appellant experienced PTSD was to be 
conducted, as well as a neuro-behavioral evaluation to 
determine whether any presenting neuropsychiatric pathology 
was of organic origin.  The psychiatrist, after reviewing 
those test results and the information in the claims folder, 
was to examiner the appellant and provide an opinion as to 
whether it was at least as likely as not that the appellant 
met the diagnostic criteria for PTSD or any other acquired 
psychiatric disorder due to service.  

A correspondence from the RO to the appellant, dated in March 
1996, shows that at that time, the RO requested that the 
appellant provide the names, addresses, and dates of 
treatment for all providers of health care for his 
psychiatric condition.  The RO noted that they also needed a 
signed and witnessed authorization for release of records by 
the postal service.  

In May 1996, the appellant submitted a PTSD Questionnaire.  
The Questionnaire shows that according to the appellant, in 
1973, 1974, or 1975, while he was in the military, he was 
involved in a physical altercation with base military 
personnel.  The appellant stated that at that time, he was in 
a club, and when a marine made a threatening move towards him 
after a chief petty officer demanded to see some 
identification, he went on the defensive to protect himself.  
The appellant indicated that a fight ensued and he was 
injured.  He noted that eventually, he was taken to police 
headquarters and spent the night in jail.  The appellant 
reported that on another occasion, while aboard the ship 
U.S.S. John Paul Jones, he was climbing up a mast in order to 
clean the antennas, when he looked across the pier and saw 
another sailor on the mast of a different ship.  The 
appellant stated that he watched as the sailor jumped and 
committed suicide.  In addition, the appellant indicated that 
a fellow sailor aboard his ship, the U.S.S. John Paul Jones, 
also tried to commit suicide by jumping overboard.  The 
appellant further noted that the U.S.S. John Paul Jones was 
hit by a ferocious typhoon.  According to the appellant, the 
force of the typhoon caused him to slam his head into the 
bulkhead, which knocked him "out cold."  The appellant 
reported that another sailor had told him that he had been 
unconscious for approximately five minutes.  

In March 1997, the RO received private medical records from 
Kaiser Permanente, from November 1989 to May 1996.  The 
records show that in November 1989, the appellant was 
referred for a psychiatric evaluation on an urgent basis 
because of a conflict at work with potentially assaultive 
fantasies against his supervisor and co-workers.  At that 
time, the appellant stated that he had served in the Navy 
from 1972 to 1977, and that during service, he got into 
trouble by defying his superiors.  The appellant indicated 
that approximately six months ago, he had been reinstated at 
the post office after one year on suspension.  He noted that 
he had been divorced twice and had two children.  According 
to the appellant, at present, he lived alone, but that he had 
friends both male and female.  Upon mental status evaluation, 
the appellant was quite animated and intense in discussing 
his grievances on the job.  The appellant stated that he had 
not been sleeping very well, but denied crying spells or 
depression.  The appellant's mood was basically angry and 
vindictive.  The only time he seemed to relax and smile was 
when he talked about his pleasure at the race track.  He 
denied hallucinations and did not demonstrate any organized 
delusional material.  The diagnoses included the following: 
(Axis I) deferred, (Axis II) probable paranoid personality 
traits, (Axis IV) conflict on the job, (Axis V) GAF score of 
52.  

The Kaiser records reflect that in July 1991, the appellant 
sought treatment after he was involved in another work-
related conflict.  At that time, the appellant stated that he 
had cursed at a female co-worker and was currently on 
administrative suspension.  The appellant indicated that he 
wanted treatment because it was helpful for him to talk about 
his anger rather than acting it out.  The examining physician 
noted that although the appellant had a paranoid personality, 
there was no evidence of a psychotic process.  The records 
show that in September 1991, the appellant called to 
reschedule an appointment.  At that time, he stated that he 
had been fired from his job.  According to the appellant, he 
was feeling very anxious and was sleeping fitfully and 
poorly.  The appellant revealed that he could not currently 
afford counseling.  

A correspondence from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Service Environmental Support Group (ESG)), to the RO, 
dated in July 1997, shows that at that time, the USASCRUR 
stated that they were enclosing a history of the U.S.S. John 
Paul Jones.  The USASCRUR indicated that the history 
confirmed that in September 1973, the ship was put to sea in 
order to avoid an approaching typhoon.  However, according to 
the USASCRUR, the history did not indicate if there were any 
injuries to personnel.  

A private medical statement from P.M.C., Ph.D., dated in 
September 1997, to the U.S. Office of Personnel Management, 
Retirement Operations Center, shows that at that time, Dr. C. 
indicated that he had recently conducted a follow-up 
examination of the appellant.  Dr. C. stated that in 1994, he 
had first examined the appellant when the appellant had filed 
an application form with the Department of Labor for a stress 
case as a result of highly disturbing experiences he was 
having in the course of his employment with the United States 
Postal Service.  Dr. C. reported that at that time, he had 
diagnosed the appellant with a major depressive disorder, 
single episode, severe, without psychotic features.  
According to Dr. C., the appellant also showed indications of 
a personality disorder, not otherwise specified, with 
paranoid traits.  Dr. C. revealed that at the time of the 
initial examination, the appellant was experiencing very 
disturbing feelings of anger and resentment because of what 
he considered to be the unfair manner in which he was being 
treated by his supervisors.  At that time, the appellant 
complained of feelings of extreme anger, fear, confusion, 
fatigue, headaches, dizziness, chest pain, shortness of 
breath, heart palpitations, sexual problems, depression, lack 
of motivation, nervousness, irritability, feelings of intense 
helplessness, passive thoughts of suicide, loss of self-
confidence, impairments of concentration, and suspiciousness 
and guardedness with others.  Dr. C. stated that at present, 
the appellant was suffering from similar symptoms.  Dr. C. 
noted that according to the appellant, he was also having 
very disturbing nightmares about two of his Navy buddies who 
had committed suicide approximately 20 years ago.  

In regards to the appellant's psychological test results, Dr. 
C. stated that the appellant's MMPI validity scores were 
within normal limits.  The appellant's depression scale was 
extremely high indicating severe depression, feelings of 
dysphoria, and pessimism.  The appellant's schizophrenia 
scale was also highly elevated indicating withdrawal from 
social contacts in part because of embarrassment over his 
financial situation and his inability to better provide for 
his family.  In addition, the appellant's psychopathic 
deviant scale was highly elevated which indicated the 
presence of anger, resentment, and feelings of having lost 
his faith in American institutions.  The appellant's paranoia 
scale was very high indicating guardedness and suspiciousness 
of others and ideas of reference, and his psychasthenia scale 
was also elevated indicating the presence of phobias, 
nightmares, and disruptions of his mentation.  His hysteria 
and hypochondriasis scales were highly elevated indicating 
that he was experiencing a plethora of physical symptoms 
which had their origin in his underlying emotional pressures 
and tensions.  In light of the above, Dr. C. diagnosed the 
appellant with depressive disorder, single episode, severely 
disabling.  According to Dr. C., the appellant's prognosis 
was very bleak unless he could receive effective 
psychotherapeutic intervention.  

In June 1998, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that during service, he 
witnessed a sailor commit suicide by jumping from the mast of 
a ship.  The appellant noted that the sailor's head split 
into pieces and that he saw that incident quite often in his 
nightmares.  He indicated that on another occasion, a sailor 
aboard his ship tried to commit suicide, but was rescued.  
The appellant reported that he had worked as a letter carrier 
until 1991, and that he had worked from approximately June 
1996 to June 1997 as a bus driver.  According to the 
appellant, at present, he had nightmares about people 
committing suicide.  The appellant stated that he was 
hypervigilant, easily startled, and had trouble 
concentrating.  He indicated that at times, he had troubling 
thoughts including thought about killing people.  The 
appellant reported that those thoughts did not occur as often 
because in December 1997, he was arrested for domestic 
violence after he hit his wife.  According to the appellant, 
after his arrest, he spent one week in the L.A. County jail.  

Upon mental status evaluation, the appellant was engaging and 
cooperative, but displayed an intensity of affect.  The 
appellant's thought process was logical, coherent, and goal 
oriented.  There were no abnormal behaviors noted, and there 
were no delusions or hallucinations.  There was no obsessive 
or ritualistic behavior present.  The appellant's affect 
appeared mildly depressed with moderate range.  The diagnoses 
included the following: (Axis I) major depressive episode, 
recurrent, moderate, as well as intermittent explosive 
disorder, (Axis IV) psychosocial stressors, moderate, and 
(Axis V) GAF score of 65.  The examining physician noted that 
based upon the past history and presentation, the appellant 
did not appear to meet all of the criteria necessary as per 
Diagnostic and Statistical Manual (DSM), Fourth Edition, for 
the diagnosis of PTSD.  The examiner stated that the 
appellant witnessed two traumatic events and appeared to have 
a reaction of being very disturbed for filling criteria A.  
The appellant also had intrusive recollections and nightmares 
of those events, as in criteria B.  However, the appellant 
did not appear to fulfill all of the criteria necessary for 
criteria C.  The appellant tended to have avoidance and 
diminished interest and sense of hopelessness, but, according 
to the examiner, those feelings were more reflective of an 
underlying depressive disorder than a response to the 
traumatic events described above.  In addition, in criteria 
D, the appellant had outbursts of anger and difficulty 
falling asleep, but in the examiner's opinion, those symptoms 
were better accounted for by a depressive condition and 
intermittent explosive disorder.  The examiner stated that 
the appellant had had symptoms lasting more than a month but 
had not met all the criteria as part of the diagnosis.  
According to the examiner, it appeared that based upon the 
appellant's history, that his symptoms of depression and 
difficulty and intermittent explosive disorder began while he 
was in the service in the Navy.  

In June 1998, the appellant underwent a VA neurological 
examination.  At that time, he stated that he first started 
to experience feelings of stress and anxiety while he was 
serving in the Navy.  The appellant indicated that during 
that period of time, he witnessed two suicide attempts, one 
which was successful, and his wife had a fetal demise during 
the 12th week of pregnancy.  He reported that the above 
incidents caused him to have problems with controlling his 
temper and have sleepless nights, with nightmares.  

Upon mental status evaluation, the appellant appeared 
moderately tense and restless, and he sat with his body 
forward.  Concentration and judgment were not impaired, and 
his speech was logical.  Cranial nerves were intact and 
coordination was intact.  Deep tendon reflexes were 
symmetrically active.  The impression was that there was no 
neurological diagnosis.  The examining physician noted that 
the neurologic examination was unremarkable with regard to 
the appellant's strength, coordination, reflex, and gait 
testing. 

In March 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had been diagnosed with 
PTSD in 1992 at the Veterans' Hospital.  (T.2).  The 
appellant stated that while he was in the Navy, his ship was 
hit by a typhoon and during the storm, he slammed his head 
against the bulkhead.  (Id.).  He indicated that on another 
occasion, he witnessed a sailor commit suicide.  (Id.).  The 
appellant reported that he first realized he was suffering 
from PTSD in approximately 1992.  (T.3).  He revealed that at 
that time, the L.A. riots were happening, and he "flipped 
out."  (Id.).  The appellant noted that at present, he was 
separated from his wife and had been living with his 
girlfriend for six years.  (T.4).  According to the 
appellant, he had worked at the post office for approximately 
15 years, and he had been asked to retire after postal 
doctors had determined that he was suffering from mental 
problems.  (T.6).  During the hearing, a friend of the 
appellant's, Mr. B. testified that he knew the appellant when 
he was having problems at the post office.  (T.7).  Mr. B. 
stated that at that time, he was the president of the union 
representing postal workers.  (Id.).  Mr. B. indicated that 
the post office had required that the appellant be 
psychiatrically evaluated, and that while he did not see 
those evaluations, the medical reports that he had reviewed 
concerning the appellant had indicated that he had PTSD.  
(Id.).  

In April 1999, the RO received outpatient treatment records 
from the Kaiser Permanente, from February 1997 to July 1999.  
The records show treatment for unrelated disorders.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for PTSD is well-grounded; that is, a 
claim which is plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends, in essence, that while 
he was aboard the U.S.S. John Paul Jones, he witnessed two 
suicide attempts, one of which was successful.  The appellant 
further maintains that his ship was hit by a typhoon.  
According to the appellant, as a result of the above 
experiences, he currently suffers from PTSD.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently suffers from PTSD is not competent evidence.  

The Board recognizes that the evidence of record includes lay 
testimony from Mr. B., a labor union president.  To whatever 
extent such statements are offered to establish that the 
appellant has PTSD, such statements do not constitute 
competent, and hence, probative evidence with respect to the 
issue under consideration.  As a lay person without medical 
expertise, he is not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of a disability.  See Espiritu, 2 Vet. App. at 
492, 494; Grottveit, 5 Vet. App. at 91, 93.  

In regards to the appellant's claim for service connection 
for PTSD, there is no competent medical evidence showing a 
current medical diagnosis of PTSD, nor has it been reported 
that such evidence exists so as to give rise to a duty under 
38 U.S.C.A. § 5103 (a).  The appellant's service medical 
records are negative for any complaints or findings of a 
psychiatric disorder.  The appellant's separation 
examination, dated in May 1977, shows that at that time, the 
appellants was clinically evaluated as "normal" for 
psychiatric purposes.  In addition, in the appellant's 
October 1992 VA psychiatric evaluation, he was diagnosed with 
possible personality disorder.  The Board observes that in 
the appellant's additional October 1992 VA psychiatric 
evaluation, the diagnosis was of rule-out PTSD.  Thus, the 
Board notes that although the examiner indicated that the 
appellant described many symptoms associated with PTSD, no 
diagnosis of PTSD was made.  

The Board further observes that outpatient treatment records 
from Kaiser Permanente, from November 1989 to May 1996 and 
from February 1997 to July 1999, show that in November 1989, 
the appellant underwent a psychiatric evaluation and was 
diagnosed with probably paranoid personality traits.  In 
addition, a private medical statement from Dr. P.M.C., dated 
in September 1997 reflects that at that time, following a 
psychiatric evaluation, the appellant was diagnosed with 
depressive disorder, single episode, severely disabling.  
Moreover, in the appellant's most recent VA psychiatric 
Evaluation, in June 1998, the appellant was diagnosed with 
major depressive episode, recurrent, moderate, as well as 
intermittent explosive disorder.  The Board notes that the 
examiner stated that although the appellant showed symptoms 
of PTSD, he did not appear to meet all of the criteria 
necessary as per DSM, Fourth Edition, for the diagnosis of 
PTSD.  Furthermore, in the appellant's June 1998 VA 
neurological examination, the impression was that there was 
no neurological diagnosis.  

The Board recognizes that in the appellant's March 1999 
hearing, the appellant testified that he had been diagnosed 
with PTSD in 1992 at the Veterans' Hospital.  (T.2).  
However, the Board notes that as stated above, in the 
appellant's October 1992 VA psychiatric evaluation, the 
diagnosis was of rule-out PTSD.  Thus, the Board observes 
that although the examiner indicated that the appellant 
described many symptoms associated with PTSD, no diagnosis of 
PTSD was made.  In addition, the Board further recognizes 
that in the March 1999 hearing, Mr. B. testified that he had 
reviewed medical reports in relation to the appellant, and 
that those reports indicated that the appellant had PTSD.  
(T.7).  However, the Board concludes that Mr. B.'s 
unsubstantiated lay allegation that the appellant suffers 
from PTSD is not competent evidence as to the issue of a 
medical diagnosis.  See Warren v. Brown, 6 Vet. App. 4,6 
(1993) ( a statement by the appellant as to what a doctor 
told him is insufficient to establish a medical diagnosis); 
see also Shorgren v. Brown, 7 Vet. App. 14, 16 (1993).  
Accordingly, although Mr. B. has presented lay evidence 
alleging that the appellant suffers from PTSD, there is 
simply no competent medical evidence of record which supports 
his allegation.  

In Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  In light of the above, the Board 
concludes that there is no competent medical evidence showing 
a current medical diagnosis of PTSD.  Accordingly, the claim 
for service connection for PTSD must be denied as not well 
grounded.  See Caluza, 7 Vet. App. at 498.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Service connection for PTSD is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

